TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00345-CR



                                  Ex parte William W. Roberts


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-07-206717, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               On May 19, 2009, counsel for appellant William W. Roberts filed a motion

for extension of time to file his brief. We granted the motion, and ordered counsel to file his brief

no later than July 20, 2009. We informed counsel that if he failed to file a brief by the deadline,

a hearing before the district court pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date,

appellant’s brief has not been filed, nor have we received a response from counsel. We have,

however, received a pro se motion from Roberts requesting new counsel and/or the right to represent

himself on appeal.

               We overrule Roberts’s pro se motion. We abate the cause and remand it to the

district court to hold a hearing in accordance with rule 38.8 of the rules of appellate procedure.

Tex. R. App. P. 38.8(b)(2), (3). The district court shall hold a hearing immediately to determine

whether appellant still wishes to prosecute his appeal, whether appellant is indigent, and

whether counsel has abandoned the appeal. See id. If appellant desires to appeal and is indigent,

the district court should make appropriate orders to ensure that appellant is adequately represented
on appeal.   See id.   Following the hearing, the district court should order the appropriate

supplementary clerk’s and reporter’s records to be prepared and forwarded to this Court no later than

September 21, 2009. See id.




Before Justices Patterson, Puryear and Pemberton

Abated

Filed: August 20, 2009

Do Not Publish




                                                 2